Citation Nr: 0109507	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a Substantive Appeal of a September 1997 denial 
of a claim of entitlement to service connection for irritable 
bowel syndrome was filed timely.

2.  Entitlement to service connection for irritable bowel 
syndrome.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and December 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for irritable bowel 
decision in a rating decision dated in August 1997 which was 
issued to the veteran in September 1997.

2.  In November 1997, the veteran submitted a Notice of 
Disagreement with the September 1997 rating decision.

3.  On September 9, 1998, the RO mailed the veteran a 
Statement of the Case.  

4.  On October 28, 1998, the veteran filed a Substantive 
Appeal setting out specific allegations of errors of fact or 
law made by the RO in reaching its determination that he was 
not entitled to service connection for irritable bowel 
syndrome and related such allegations to specific items in 
the Statement of the Case.

5.  The October 1998 Substantive Appeal was submitted to the 
RO by certified mail through the United States Postal Service 
with a postmark of October 28, 1998.  The postmark is of 
record.


CONCLUSION OF LAW

A timely substantive appeal to the September 1997 decision of 
the RO denying service connection for an irritable bowel 
syndrome was filed.  38 U.S.C.A. § 7105(a), (d) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed Notice of Disagreement and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the Substantive Appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202.  To the extent feasible, the allegations in the 
Substantive Appeal should be related to specific items in the 
Statement of the Case, and any prior Supplemental Statements 
of the Case.  38 C.F.R. § 20.202.  The Board may dismiss any 
appeal which fails to allege specific errors of fact or law 
in the determination or determinations being appealed.  Id. 

The Board finds that the Substantive Appeal filed by the 
veteran in this case was adequate and notes that the RO did 
not reach a contrary conclusion.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  

A response which is postmarked prior to expiration of the 
applicable time limit for its filing will be accepted as 
having been timely filed.  38 C.F.R. § 20.305.  

In this case, the Board finds that the veteran's Substantive 
Appeal was timely filed.  In September 1997, the RO mailed to 
the veteran a rating decision, dated in August 1997, in which 
it denied his claim of entitlement to service connection for 
irritable bowel syndrome.  In November 1997, the veteran 
submitted a Notice of Disagreement.  The RO issued a 
Statement of the Case in September 1998.  The Statement of 
the Case was mailed to the veteran on September 9, 1998.  
Thereafter, the veteran submitted his Substantive Appeal.  It 
consisted of a completed VA Form 9, Appeal to Board of 
Veterans' Appeals, and an attachment containing allegation 
and argument by the veteran.  The VA Form 9 was dated October 
22, 1998.  After the RO raised the issue of the timeliness of 
his Substantive Appeal, the veteran submitted a PS Form 3800, 
Receipt for Certified Mail, which was addressed to the 
Washington, D.C. RO. This Receipt for Certified Mail was 
postmarked October 28, 1998.  A PS Form 3811 (Domestic Return 
Receipt) also submitted by the veteran shows that the RO in 
turn received the October 28, 1998 mailing, although the date 
of receipt is not noted on the form.  Under the provisions 
reviewed above, the veteran in this case had through November 
9, 1998 to file his Substantive Appeal.  Thus, the expiration 
date for the filing of his Substantive Appeal was November 
10, 1998.  The Receipt for Certified Mail is postmarked prior 
to November 9, 1998.  By the postmark rule referred to above, 
the Receipt for Certified mail establishes that the veteran 
submitted his Substantive Appeal prior to the November 10, 
1998 expiration date. Hence, the veteran's Substantive Appeal 
was timely filed.


ORDER

To the extent that the Board has determined that an adequate 
Substantive Appeal of the September 1997 rating decision 
denying the claim of entitlement to service connection for 
irritable bowel syndrome was filed timely, the appeal is 
granted.  


REMAND

The veteran filed his claim of entitlement to service 
connection for a stomach disorder in May 1996.  Medical 
documentation of record includes a September 1995 treatment 
note from the Internal Medicine Clinic at Ramstein United 
States Air Force Base, Germany setting forth diagnoses of 
irritable bowel syndrome and diverticulitis.  The August 1997 
rating decision characterized his disability as irritable 
bowel syndrome and denied the claim as not well grounded.  
Specifically, the RO noted that there was no evidence that 
the veteran had irritable bowel syndrome during his active 
service.  

In his May 1996 application the veteran claimed entitlement 
to service connection for headaches.  In June 1996, the RO 
granted the headache claim.  The veteran contends that there 
is a relationship between his gastrointestinal condition and 
his headaches, as they accompany each other.  He has 
suggested that the former has resulted from the latter.  
Notably, a VA examination conducted in March 1997 diagnosed 
atypical right-sided headaches associated with left lower 
quadrant abdominal pain, however, an April 1997 treatment 
note from the Landstuhl Regional Army Medical Center sets 
forth an impression of migraines triggered by abdominal pain.  
Neither opinion linked the headache disorder to service, or 
found that the abdominal disorder was caused by the 
headaches.

Direct service connection may be granted for a disability 
when the evidence shows affirmatively that the disability 
resulted from injury or disease incurred in or aggravated by 
active service.  38 C.F.R. § 3.303(a) (2000).  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (2000).  In 
the alternative, secondary, rather than direct, service 
connection may be granted for a current disability that 
competent evidence shows is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2000).  Also, when a nonservice-connected disorder is 
aggravated by a service-connected disability, the extent of 
the aggravation may be service-connected on a secondary 
basis.  Allen v. Brown, 7 Vet. App. 439 (1995).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was signed into law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA to the 
claimant with respect to notice and the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (to be codified as amended at 
38 U.S.C. § 5103A).  The new law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-99 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

As the RO found that the claim of entitlement to service 
connection for irritable bowel syndrome was not well 
grounded, the RO must readjudicate the claim de novo on its 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
the RO has not yet considered whether any additional 
notification or development action is required under the new 
law prior to determining the merits of the claim, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to decide his claim at this time.  Id.  

A remand of this claim is also required in order that the 
question of the nature and etiology of the veteran's current 
gastrointestinal disorder may be addressed into during a VA 
examination.  The VA examination that was conducted in March 
1997 did not engage this question but instead focused on the 
veteran's headaches. The Veterans Claims Assistance Act of 
2000 requires VA to provide a medical examination or opinion 
if such is necessary to make a decision on a claim for 
compensation.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  A medical opinion from a 
physician, formulated after a review of the claims file, as 
to the nature and etiology of the veteran's current 
gastrointestinal condition must be obtained on remand so that 
the adjudication of the claim of entitlement to service 
connection may be a fully informed one.

With the Substantive Appeal that he filed in October 1998, 
the veteran submitted additional evidence.  This included the 
April 1997 treatment record referred to above and certain 
service medical records which showed that the veteran had 
been treated for stomach and gastrointestinal symptoms during 
service which the veteran argued supported his claim.  
Thereafter, in March 1999, the RO issued a rating decision in 
which it reviewed this evidence.  However, because it had 
determined in December 1998 that the veteran had failed to 
file a timely Substantive Appeal of its September 1997 rating 
decision denying service connection for irritable bowel 
syndrome, the RO in the March 1999 rating reviewed the new 
evidence under a new and material evidence standard and 
assessed the new evidence according to a standard that asked 
whether it would change the outcome of the claim.  Not only 
did the RO employ the wrong standard for new and material 
evidence, see Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
in light of the holding above, it should not have assessed 
the evidence under such a standard at all.  As the veteran 
has not waived his right under 38 C.F.R. § 20.1304(c) (2000) 
to have the RO initially review this evidence in connection 
with the issue of entitlement to service connection, the 
claim must be remanded so that such a review may be 
performed.

Furthermore, on remand the RO should make efforts to obtain 
all of the service medical records of the veteran.  It is 
clear to the Board that not all of these records have been 
secured by the RO.  (Possibly due to the fact that some were 
lost while on active duty.  See The January 1984 retirement 
examination report.)  The veteran has submitted copies of 
service medical records that, but for his submission, would 
not have been a part of the claims file.  Also, certain 
medical records expected to be seen are absent from the file.  
For example, although the report of the retirement physical 
examination that the veteran had in January 1984 is of 
record, a report of his service entrance examination is not.  
Therefore, further development is in order.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096 (2000) ("Whenever the Secretary attempts to 
obtain records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile.")

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence showing either a 
relationship between his current 
gastrointestinal condition and his 
military service, or a link between that 
his headache disorder and the claimed 
gastrointestinal disorder.  The RO then 
should attempt to secure copies of all 
records identified by the veteran which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should contact the National 
Personnel Records Center and take all 
other indicated action to obtain the 
complete service medical records of the 
veteran.  All attempts to secure these 
records must be documented and that 
documentation included in the claims 
file.  If the RO is unable to obtain any 
service record specifically sought, it 
must notify the appellant and (a) 
identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
it will take with respect to the claim; 
and (d) state in writing whether a 
further search would be futile.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO should also request that the 
veteran to provide copies of any service 
medical records that he has in addition 
to those he has already submitted.  In 
this regard, the appellant should 
understand that original service medical 
records remain the property of the United 
States Government.  Any that remain in 
his possession should be submitted to VA.

4.  The veteran should then be afforded a 
VA examination by a gastroenterologist to 
determine the nature and etiology of any 
gastrointestinal disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
gastrointestinal disorder is related to 
the veteran's military service.  The 
examiner should also state whether it is 
at least as likely as not that any 
diagnosed gastrointestinal disorder is 
due to or aggravated by any service-
connected disorder, to include headaches.  
A complete rationale for all opinions 
should be provided.  All reports prepared 
should be typed and, if necessary, 
translated, into English.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for a failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO should then adjudicate the 
claim on the merits, and under all 
theories, regulations, and statutes 
applicable thereto.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran with a 
supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



